                                                               filed
                                                        U.S. DISTRICT COURl
             IN THE UNITED STATES DISTRICT COURT FOR                 njy
                    SOUTHERN DISTRICT   OF   GEORGIA
                          AUGUSTA DIVISION             ZOI80EC26 AH II-'06

MARTHA T. RUMPH, Administrator     *                   CLERK
of the Estate of Darrie D.         *                       SO. DIsT.(Jt^A
Rumph, deceased,

     Plaintiff,

          V.                       *              CV 118-066
                                   -k


                                   k
UNITED STATES OF AMERICA,
                                   k


     Defendant.                    *



                             ORDER




     Before the Court is Martha T. Rumph's Motion of Plaintiff's

Representative for Substitution as Plaintiff pursuant to Federal

Rule of Civil Procedure 25(a).     (Doc. 20.)     Plaintiff, Darrie D.

Rumph, died on May 26, 2018.     (Suggestion of Death, Doc. 8, SI 2.)

Defendant filed notice of his death on June 21, 2018.           (Suggestion

of Death.)     On November 15, 2018, the Probate Court of Houston

County, Georgia, designated Martha T. Rumph as Administrator for

the Estate of Darrie D. Rumph.     (Letters of Administration, Doc.

20-1.)   On the same day, Martha T. Rumph filed the present motion

requesting to be substituted as Plaintiff in place of Darrie D.

Rumph.

     Federal Rule of Civil Procedure 25(a) governs substitution of

parties after death:

     If a party dies and the claim is not extinguished, the
     court may order substitution of the proper party.                 A
     motion for substitution may be made by any party or by
     the decedent's successor or representative.      If the
     motion is not made within [ninety] days after service of
     a statement noting the death, the action by or against
     the decedent must be dismissed.


Defendant filed the Suggestion of Death on June 21, 2018.                              The

present motion, filed November 15, 2018, was not filed within

ninety days as required by Rule 25(a).                       Nevertheless, Martha T.

Rumph represents that Defendant consents to the present motion,

and Defendant has not filed an opposition.^

     Based on the foregoing, it IS HEREBY ORDERED that Martha T.

Rumph's Motion of Plaintiff's Representative for Substitution as

Plaintiff (Doc, 20) is GRANTED.                The Clerk is directed to TERMINATE

Darrie D. Rumph as a party to this case and SUBSTITUTE Martha T.

Rumph,    Administrator           of   the    Estate    of    Darrie    D.    Rumph,    as

Plaintiff.        Pursuant to Magistrate Judge Brian K. Epps's Order

dated     June    27,      2018    (Doc.     16),    Defendant    shall      respond    to

Plaintiff's complaint within FOURTEEN (14) DAYS of this Order.

        ORDER    ENTERED      at    Augusta,      Georgia,     this              day    of

December, 2018.



                                                    j. rIano^ hall, chief judge
                                                    UNITED/STATES DISTRICT COURT
                                                    southern DISTRICT OF GEORGIA




1 Accordingly, the Court refrains from undertaking an analysis to determine
whether   the    absence   of a    motion    to substitute   within   ninety days   of the
suggestion of death is excused under Rule 25(a) and Lizarazo v. Miami-Dade Corn.
S Rehab. Dep^t, 878 F.3d 1008 (11th Cir. 2017).
